DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 11-20 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to assign the beams into different beam groups based on signal strength measurement.
		Gunnarsson et al (US 20200084678 A1) discloses to monitor beams based on the measurement configuration received from the base station. The wireless device measures the reference signal of each beam included in one or more beam groups and sends a measurement report for each of the one or more beam groups (Fig. 4, Fig. 10-11, Par 0103-0109, Par 0140-0148).
		Zetterberg et al (US 20200068462 A1) discloses that a UE receives measurement configuration defining one or more beam groups and report triggering configuration defining one or more conditions to send a measurement report. The wireless device measures the reference signal of each beam included in one or more beam groups and filters the signal measurements to generate a filtered measurement value for each of the one or more beam groups. When the filtered measurement satisfies one or more report triggering conditions, a measurement report is sent to the base station/network node (Fig. 7-8, Par 0112-0115, Par 0117-0122).
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473